DETAILED ACTION
Response to Arguments
The amendment filed 2 July 2021 has been entered in full. Accordingly, claims 1-11, 13-18, and 20-22 are pending in the application. 
Regarding the rejections under 35 U.S.C. 102(a)(1) and 103, Applicant has, in response, amended independent claims 1, 8, and 15 to recite “wherein the deep neural network includes a plurality of interfaces, the plurality of interfaces include a first interface and a second interface different than the first interface, and wherein extracting the foreground region comprises: dividing the foreground region into a plurality of subregions including a first subregion and a second subregion different than the first subregion; and processing the first subregion through a first task corresponding to the first interface, and processing the second subregion through a second task corresponding to the second interface”. Applicant argues that the prior art of record does not disclose or suggest these limitations. Applicant’s argument is convincing; accordingly, the rejections are withdrawn.


Allowable Subject Matter
Claims 1-11, 13-18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in claim 1 (and similarly in claims 8 and 15): “wherein the deep neural network includes a plurality of interfaces, the plurality of interfaces include a first interface and a second interface different than the first interface, and wherein extracting the foreground region comprises: dividing the foreground region into a plurality of subregions including a first subregion and a second subregion different than the first subregion; and processing the first subregion through a first task corresponding to the first interface, and processing the second subregion through a second task corresponding to the second interface”.

The closest prior art of record is noted as follows:
Chen et al. (Vehicle Type Recognition based on Multi-branch and Multi-Layer Features, 2017, 2017 IEEE 2nd Advanced Information Technology, Electronic and Automation Control Conference, pages 2038-2041) discloses on page 2039 a multi-branch convolutional neural network (branches corresponding to the claimed interfaces) for segmentation and classification of the frontal region of a car. However, as seen in Fig. 2, Chen does not clearly disclose “dividing the foreground region into a plurality of subregions including a first subregion and a second subregion different than the first subregion”. In addition, there does not appear to be a fair motivation to combine Chen with the primary reference Yang.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981.  The examiner can normally be reached on 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661